Opinión concurrente y disidente del
Juez Asociado Señor Da-vila
a la cual se unen el Juez Presidente Señor Trías Monge y los Jueces Asociados Señores Torres Rigual e Irizarry Yunqué.
San Juan, Puerto Rico a 19 de febrero de 1981
La prueba de cargo estableció que como a las 10:30 de la noche un automóvil rojo con capota negra pasa frente a un negocio sito en la carretera que conduce de Canóvanas a Juncos. Cuatro individuos que vienen de la dirección en que iba el vehículo antes mencionado entran al negocio. Anuncian que es un asalto. Resultado: dos vidas segadas y una bolsa de $140 a $150. Huyen. La Policía es avisada e inmediatamente anun-cia por radio lo ocurrido. Describe el vehículo en que viajan los asaltantes como rojo con capota negra.
Como a las once de la noche, al poco rato de ocurrir el asalto, un agente de la Policía que había escuchado el men-saje observó un vehículo que respondía a la descripción que había oído por la radio. Lo detuvo. Inquirió por la licencia. Cinco personas bajaron del vehículo. Uno permaneció en el vehículo. Era lisiado y sólo podía moverse en silla de ruedas. Dos se dieron a la fuga. Los otros fueron arrestados. Se ocuparon dos armas de fuego calibre 38 en la parte de atrás del vehículo “como por debajo del asiento delantero”. Una de éstas tenía cinco casquillos y una bala sin disparar. La otra tenía cuatro balas y dos casquillos. Se le ocuparon $795 a Francisco Marín, el lisiado, que es el apelante en este recurso. A los demás arrestados no se les ocupó dinero. Las armas y las balas y los *717casquillos ocupados fueron entregados al Laboratorio de la Policía. Ninguno de los tres testigos presenciales identificó al apelante como uno de los asaltantes.
Marín fue acusado de dos casos de asesinato en primer grado. También lo fue de robo, tentativa de asesinato y vio-lación de la Ley de Armas.
Marín fue convicto de los delitos por los que fue acusado. Todas las sentencias fueron impuestas para ser cumplidas concurrentemente. La única cuestión que plantea el apelante es la insuficiencia de la prueba. Tiene razón en todos los casos, excepto en los de violación de la Ley de Armas. La prueba presentada no establece su culpabilidad más allá de duda razonable. La prueba de cargo ciertamente no establece que los cuatro asaltantes llegaron en el vehículo rojo con capota negra. Nadie los vio descender de ese vehículo ni de ningún otro. Ninguno de los testigos los vio abordar vehículo alguno al huir. Lo único que estableció la prueba fue que “[l]os cuatro (4) muchachos se fueron corriendo carretera abajo hacia Juncos”. “Que no [se] vio vehículo ninguno y todos salieron corriendo”.
Recuérdese que ninguno de los testigos presenciales del asalto sitúa al apelante en el negocio. Sólo lo sitúan en el auto-móvil rojo con capota negra que fue detenido tiempo después por la Policía. En el referido vehículo se ocuparon dos armas calibre 38 con balas y casquillos disparados y que fueron entregados al Laboratorio de la Policía. Fácil hubiera sido constatar los plomos recuperados en los cuerpos de las víc-timas o en el local, aquellos que salieron de los cuerpos, con las armas ocupadas en el vehículo rojo y negro. Es interesante apuntar que al practicar la autopsia sólo se recuperó un pro-yectil de plomo de uno de los cadáveres “de una bala de apa-rente calibre 22”. Por otro lado, los testigos presenciales hu-bieran podido identificar a los arrestados y establecer que fueron los que participaron en el asalto, conectando de esa manera al apelante. Ninguna de esas pruebas presentó el *718fiscal. La deficiencia en la investigación y procesamiento de los delincuentes no puede ser compensada vulnerando los derechos fundamentales que garantiza la Constitución a todo ciudadano. Surge una duda razonable en cuanto a la culpa-bilidad del apelante en los casos de asesinato y tentativa de asesinato. Ver Pueblo v. Serrano Nieves, 93 D.P.R. 56 (1966).
Revocaría las sentencias apeladas, excepto las referentes a las infracciones de la Ley de Armas. Por eso disiento de la sentencia que confirma la dictada en los casos de asesinato y tentativa de asesinato y concurro con aquella parte que con-firma las infracciones de la Ley de Armas.
—O—